DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed on 2/3/2022 claiming priority date of CON application 16563816 filed 9/6/2019.
	Claims 1-20 are pending.

Claim Objections
Claim1 is objected to because of the following informalities:  at the end of the last limitations should be a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11269895. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;
Instant application
11269895
Claims 1, 8. And 15, recite a system, a method and a computer storage device for automated labeling of child objects within tagged parents, the system comprising: a processor; and a computer-readable medium storing instructions that are operative upon execution by the processor to: receive a plurality of parent objects, each parent object having a tag and each parent object including a plurality of child objects; receive a machine learning (ML) component operable to rank objects according to relevance to queries; for each parent object in the plurality of parent objects: generate a set of restricted objects, wherein each restricted object corresponds to each child object in the plurality of child objects; for each query of a plurality of queries, rank, with the ML component, the set of restricted objects according to relevance to the query; and based at least on the query and an inverse of the rank of the set of restricted objects, assign a child object label;
Claims 1, 8 and 15, recite a system, a method and a computer storage device for automated labeling of child objects within tagged parents, the system comprising: a processor; and a computer-readable medium storing instructions that are operative upon execution by the processor to: receive a plurality of parent objects, each parent object having a tag and each parent object including a plurality of child objects; receive a machine learning (ML) component operable to rank the plurality of parent objects according to relevance to queries; and for each parent object in the plurality of parent objects: generate a set of restricted objects from the parent object, wherein each restricted object is generated by generating a copy of the parent object and removing, in turn, each child object in the plurality of child objects from the copy of the parent object and each restricted object corresponds to each removed child object in the plurality of child objects; for each query of a plurality of queries, rank, with the ML component, the set of restricted objects according to relevance to the query; based at least on the query and an inverse of the rank of the set of restricted objects, identify a least relevant restricted object of the set of restricted objects, the least relevant restricted object having a lowest relevance rank; identity the child object removed from the least relevant restricted object; and assign a child object label to the identified child object.


Claims 1, 8. And 15, recite a system, a method and a computer storage device for automated labeling of child objects within tagged parents, the system comprising: 
a processor; and a computer-readable medium storing instructions that are operative upon execution by the processor is similar to a processor; and a computer-readable medium storing instructions that are operative upon execution by the processor to: 
receive a plurality of parent objects, each parent object having a tag and each parent object including a plurality of child objects; receive a machine learning (ML) component operable to rank objects according to relevance to queries is a variation of  receive a plurality of parent objects, each parent object having a tag and each parent object including a plurality of child objects; receive a machine learning (ML) component operable to rank the plurality of parent objects according to relevance to queries; for each parent object in the plurality of parent objects: generate a set of restricted objects, wherein each restricted object corresponds to each child object in the plurality of child objects is a variation of for each parent object in the plurality of parent objects: generate a set of restricted objects from the parent object, wherein each restricted object is generated by generating a copy of the parent object and removing, in turn, each child object in the plurality of child objects from the copy of the parent object and each restricted object corresponds to each removed child object in the plurality of child objects; for each query of a plurality of queries, rank, with the ML component, the set of restricted objects according to relevance to the query; and based at least on the query and an inverse of the rank of the set of restricted objects, assign a child object label is a variation of for each query of a plurality of queries, rank, with the ML component, the set of restricted objects according to relevance to the query; based at least on the query and an inverse of the rank of the set of restricted objects, identify a least relevant restricted object of the set of restricted objects, the least relevant restricted object having a lowest relevance rank; identity the child object removed from the least relevant restricted object; and assign a child object label to the identified child object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor et al. 20110313548 related to event prediction using hierarchical event features.
Lastera Diaz et al. 20160179945 related to system and method for the indexing and retrieval of semantically annotated data using an ontology-based information retrieval model.
Epstien 20170329845 related to method and apparatus for content preparation and/or selection.
Wang et al. 20190109809 related to aggregating events on online social network.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 7, 2022